Title: From George Washington to Charles Carter of Ludlow, 19 December 1790
From: Washington, George
To: Carter, Charles (of Ludlow)



Dear Sir,
Philadelphia December 19. 1790.

Your favor of the first instant came duly to hand; but it found me under such a pressure of business that I was unable to give it an immediate acknowledgement.
I am sorry for the information you have given me, and wish sincerely it was in my power to relieve you from the disagreeable situation into which you are thrown—but it really is not. The particular object to which your views are pointed, besides its being under some previous arrangement would by no means subserve your purpose. The law authorising the appointment of Commissioners for conducting the federal buildings &ca supposed that the zeal of those who are friends to the measure, would alone be sufficient to prompt them to undertake the duties of it, and therefore it has made no provision for the trouble imposed on them—The most therefore that can be calculated upon is an allowance of their actual expenses. I am &ca

G. Washington

